DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 21 December 2020 has been entered.  Claims 1-13 and 15-17 remain pending in the present application, with claim 14 having been cancelled and claim 17 being new.  Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action dated 22 June 2020.  Applicant’s amendment to the Specification raises new objections as set forth in the Office Action below.  Applicant’s amendment to the claims have rendered moot the previously set forth 112(a) rejection of claim 5.  Applicant’s amendments to the claims have overcome some but not all of the objections and 112(b) rejections previously set forth in the Non-Final Office Action dated 22 June 2020. Any new and/or pending objections and/or rejection can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s contention that the amendment to claim 16 overcomes the previously set forth rejection under 35 U.S.C. 101, the Examiner respectfully disagrees.  The Examiner respectfully maintains 101 rejection of claim 16 because the claim is directed to the recited computer programs rather than a non-transitory medium (or a combination of non-transitory media) that store said computer programs.
Regarding Applicant’s contention that the previously applied prior art of Mockel (DE 102012105474) and/or Grant (US Patent No. 10,008,111 B1) fail to teach having a traffic control computer controlling an autonomous vehicle, the Examiner respectfully disagrees.  Mockel explicitly teaches an embodiment in which a traffic control computer, rather than an emergency vehicle with a right of way, effects the control of an autonomous vehicle (see at least: Mockel, Paragraph [0012] which states, in part, “The warning messages and/or the recommendations for action do not necessarily have to be generated in the emergency vehicle.  It is also possible to send them from the operation center.  Generation by an infrastructure element, for example on a light signal system, is also possible.” (emphasis added)).  Similarly, Grant also teaches utilizing a remote computer or a road side device for communicating data to an autonomous vehicle, and need not have the emergency vehicle directly communicate with the autonomous vehicle (see at least: Grant, Col. 6, line 67 - Col. 7, line 3, and Col. 7, lines 61-67).  Accordingly, the Examiner respectfully notes that contrary to Applicant’s characterization of these references, the references do in fact teach embodiments in which a traffic control computer controls an autonomous vehicle.  Furthermore, it is noted that Applicant acknowledges that the type of information communicated to a non-emergency vehicle (autonomous vehicle) from an entity constitutes having the non-emergency vehicle being controlled by the entity.

Specification
The disclosure (amendment to Specification dated 12/21/2020) is objected to because of the following informalities: on lines 11-12 of the submitted amendment to the K80 adjacent to intersection K81 and groups 48” and 48”” of intersection K8 adjacent to intersection K8” to read -- intersection K80 adjacent to intersection K8 and groups 48” and 48”” of intersection K81 adjacent to intersection K8.  
Appropriate correction is required.

Claim Objections
Claims 1-13 and 15-17 are objected to because of the following informalities: the aforementioned claims are replete with informalities that generally detract from the clarity of the claims.  As set forth below, the Examiner has made an earnest attempt to particularly identify the various informalities in these claims, however Applicant is respectfully urged to carefully review the claims to ensure that all informalities have been corrected.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
on line 7, it appears Applicant intended “a direction vector” to read --a current travel direction vector-- in order to properly establish antecedent basis for how the limitation is recited later in the claim(s);
on line 11, it appears Applicant intended “the data of the current travel direction vector” to read --data of the current travel direction vector-- as data related to the current travel direction vector is being recited for the first time in the claim;
on line 17, it appears Applicant intended “the autonomous vehicle” to read --the at least one autonomous vehicle-- for consistency throughout the claim(s);
on lines 18-19, it appears Applicant intended “the respective autonomous vehicle” to read --the at least one autonomous vehicle-- for consistency throughout the claim(s);
on line 21, it appears Applicant intended “that autonomous vehicle” to read --that the at least one autonomous vehicle-- for consistency throughout the claim(s).  
Appropriate correction is required.
Claim 4 objected to because of the following informalities:  
on line 4, it appears Applicant intended to delete the comma “,”;
on line 7, it appears Applicant intended “further comprising” to read --the method further comprising--.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:
on line 3, it appears Applicant intended “switching that portion” to read --controlling a portion--;
on lines 5-7, it appears Applicant intended “such that in a driving corridor for the emergency vehicle on the lane of the forecast driving route vehicles can leave the driving corridor vehicles cannot enter the driving corridor” to read --such that, in a driving corridor for the emergency vehicle on a lane of the predicted route, vehicles can leave the driving corridor or vehicles cannot enter the driving corridor--.  (Note: Please see the 112(b) rejections below regarding the limitations “the forecast route” and “the forecast driving route” recited in the claims.)  

Claim 6 is objected to because of the following informalities:  
on line 2, it appears Applicant intended “are switched on” to read --are controlled along--;
on lines 4-5, it appears Applicant intended “the driving corridor ahead of the at least one emergency vehicle” to read --a driving corridor ahead of the emergency vehicle--.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 2, it appears Applicant intended “are switched” to read --are controlled--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on lines 3-5, the language “so before the projected arrival of the emergency vehicle such that vehicles” is not grammatically correct.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
on line 2, it appears Applicant intended “switched” to read --controlled--;
on lines 2-3, it appears Applicant intended “such that at an intersecting road” to read --such that, at an intersecting road along--.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on lines 1-2, it appears Applicant intended “the method according to claim 1” to read --a method according to claim 1-- as claim 13 is an independent claim;
on lines 2-3, it appears Applicant intended “the numerous alternating light signal systems” to read --numerous alternating light signal systems-- as the term is being recited for the first time in the claim;
on line 3, it appears Applicant intended “he” to read --the--.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
on lines 2-3, it appears Applicant intended “the numerous alternating light signal systems” to read --numerous alternating light signal systems-- as the term is being recited for the first time in the claim;
on line 3, it appears Applicant intended “he” to read --the--;
on line 10, it appears Applicant intended “a traffic control computer” to read --the traffic control computer-- as antecedent basis for this term has been previously incorporated into the claim from claim 1;  
on line 11, it appears Applicant intended “a traffic control computer” to read --the traffic control computer--.  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
on line 12, it appears Applicant intended “a destination” to read --the destination--;
on lines 15-17, it appears Applicant intended “the data including the current position and the current travel direction vector and the data including the current position and the current travel direction vector” to simply read --the data 
on line 17, it appears Applicant intended “is communicate” to read --is communicated--;
on line 20, it appears Applicant intended “numerous alternating light signal systems in a traffic network” to read --the numerous alternating light signal systems in the traffic network--;
on line 23, it appears Applicant intended “a traffic network” to read --the traffic network--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to which communicates the data including the destination of the vehicle with the right of way to the traffic control computer” (emphasis added).  There is no support in Applicant’s original disclosure for communicating the destination of the vehicle with the right of way to the traffic control computer.  Accordingly, claim 17 is deemed to recite new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the forecast route" beginning in line 18, and throughout the remainder of the claim (e.g., also in lines 22, 25, and 28).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the forecast route” is the same or different than the route that has been previously predicted in the claim (i.e., is the “forecast route” the same as the predicted route or is it different?).  
Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the projected arrival" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-13 and 15-16 are rejected as indefinite by virtue of their dependency on claim 1 or by virtue of their incorporation of claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that “the projected arrival” is a projected arrival of the emergency vehicle at a location of the at least one autonomous vehicle.
Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the corridor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what this “the corridor” represents.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the numerous alternating light signal systems are being controlled such that vehicles of transverse traffic with respect to the emergency vehicle or turning traffic cannot driving into a driving corridor until the emergency vehicle has passed, wherein the driving corridor is a corridor ahead of the emergency vehicle on a lane of the predicted route.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation "the projected arrival" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same as the projected arrival recited in claim 1, if this is the same as the projected arrival in claim 4, or a projected arrival at a different location.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the projected arrival” in claim 8 is the same as that recited in claim 4 (i.e., the projected arrival of the emergency vehicle at the location of the numerous alternating light signal systems being controlled).
Furthermore, claim 8 recites the limitation “such that vehicle standing in the corridor are moving on arrival of the emergency vehicle” in lines 5-7.  As an initial matter, there is insufficient antecedent basis for the limitation “the corridor”.  Second, it is unclear how standing vehicles can also be moving.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, the aforementioned limitation is understood as being directed to ensuring that vehicles, previously at a standstill in a driving corridor ahead of the emergency vehicle along the predicted route, are moving, and no longer at a standstill, upon arrival of the emergency vehicle such that these vehicles are not blocking the emergency vehicle along its predicted route.
Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
First, claim limitation “apparatus”, in claim 13, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because at least Claim 13 recites the limitation “an apparatus that carries out the method according to claim 1, however the claim fails to establish a particular structure that would have carried out at least steps a), b), and c) recited in claim 1.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Second, claim 13 recites, in part, “An apparatus […] further including a step d’) […], the apparatus comprising: the emergency vehicle […], the traffic control computer or a computer functionally connected to the traffic control computer […]”.  It is unclear how an apparatus can include a step.  Additionally, it is unclear how a singular apparatus can include an emergency vehicle, or how a singular apparatus can also include a computer.
Third, claim 13 recites the limitation "the projected arrival" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear at what location the projected arrival of the emergency vehicle is referring to.
Fourth, claim 13 recites the limitation "the position data" in lines 13 and 17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the position data” is the current position data of the emergency vehicle established in claim 1 or if it is the position data of the destination of the emergency vehicle established in claim 1.

Sixth, claim 13 recites, in part, “the traffic control computer or a computer functionally connected to the traffic control computer receives from the emergency vehicle the position data and the travel direction vector data for data transmission” (emphasis added).  As an initial matter, the limitation “the travel direction vector data” lacks antecedent basis.  It is unclear if this is the same as the data of the current travel direction vector previously established in claim 1 or if this is a different travel direction vector data other than the current travel direction vector data.  Second, it is unclear whether the recited information is being received or is being transmitted by the claimed computer.
Seventh, claim 13 recites, in part, “a computer program stored on at least one traffic control computer”.  It is unclear if the recited “at least one traffic control computer is the same or different than that previously established in the claim.  Furthermore, claim 13 recites “a computer program […] executes at least the steps d) and d’)”.  It is unclear how a computer program executes any steps, as the functionality would have required some processor or computer in order to execute steps (i.e., a computer is what executes a step not a program).  A computer program alone does not execute steps.

Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, claim 13 shall be understood as being directed to a system claim with the appropriate hardware components (e.g., a computer) that would carry out the method of claim 1.  That is, so long as the prior art teaches some computer that performs the functions established in claim 1, then the subject matter of claim 13 is deemed to be taught by the prior art.  Furthermore, it is understood that in addition to those limitations of claim 1, claim 13 requires the following: (i) that the emergency vehicle, or some computing component thereof, is provided with the current position data and the data of the current travel direction vector, and (ii) that the traffic control computer is configured to receive from the emergency vehicle the current position data and the data of the current travel direction vector, and that the traffic control computer is further configured to perform the step d) established in claim 1, and the step d’) established in claim 13; wherein the recited “the projected arrival” of step d’) is understood as a projected arrival of the emergency vehicle at a location of the numerous alternating light signal systems being controlled.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 is deemed to be indefinite because it depends on a cancelled claim.  Additionally, claim 15 recites the 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites, in part, “A computer program product […] further including a step d’) […], the program product comprising: a first computer program […] stored […] on a deployment computer, a second computer program […] stored […] on a […] computer”.  It is unclear how a computer program product can include a step.  Additionally, it is unclear how a singular computer program product can have programs stored in two different places.  Moreover, claim 1, which has been incorporated into claim 16, establishes that the traffic control computer controls at least one autonomous vehicle.  Accordingly, it is unclear how a computer functionally connected to the traffic control computer would now control the at least one autonomous vehicle (step d) recited in claim 1, since claim 1 had established that it is the traffic control computer that performs this function.  Furthermore, claim 16 recites that a computer program executes at least one step.  It is unclear how a computer program executes a step, as the functionality would have required some processor or computer in order to execute steps (i.e., a computer is what executes a step not a program).  A computer program alone does not execute steps.  Finally, claim 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation “wherein the traffic control computer controls […] numerous alternating light signal systems in a traffic network to accelerate travel of the vehicle with the right of way along the travel route” in lines 19-21.  However, claim 17 then recites the limitation “wherein the traffic control computer controls the numerous alternating light signal systems in a traffic network to accelerate travel of the vehicle with the right of way along the travel route” in lines 22-23.  It is unclear if these two limitations are the same with the limitation of lines 22-23 being redundant, or if Applicant had intended the limitation 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is drawn to a computer program product, and therefore the claim is directed to an ineligible computer program per se.  At least Pg. 12, line 26 - Pg. 13, line 5 of Applicant’s Specification described the computer program product as software rather than a non-transitory computer readable medium or memory storing such a computer program product.  Here, the subject matter for which claim 16 is being drawn towards is the actual computer program rather than a non-transitory computer readable medium storing the computer program.  Accordingly, claim 16 is drawn to an ineligible computer program per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeplin (German Patent Publication DE 102016105558 B3) in view of Mockel (German Patent Publication DE 102014105474 A1), or alternatively as being unpatentable over Zeplin (German Patent Publication DE 102016105558 B3) in view of Mockel (German Patent Publication DE 102014105474 A1) and Grant (U.S. Patent Number 10,008,111 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Zeplin discloses a method for controlling a traffic management system with a traffic control computer, wherein the controlling of the traffic management system uses current position data and a direction vector of the emergency vehicle (see at least: Zeplin, Paragraphs [0001], [0012], [0014], [0020]), the method comprising the steps of: 
a) 	providing position data of a destination for the emergency vehicle (see at least: Zeplin, Paragraphs [0014], [0049]); 
b) 	providing the current position data and the data of the current travel direction vector of the emergency vehicle (see at least: Zeplin, Paragraphs [0014], [0050], [0052]); 
c) 	predicting a route for the emergency vehicle from its current position to the destination, taking into account the current travel direction vector (see at least: Zeplin, Paragraphs [0014], [0051], [0058]).
Zeplin, however, does not appear explicit in that the traffic control computer controls at least one autonomous vehicle having driving data in a traffic network by influencing the driving data to accelerate travel on a projected travel route for an emergency vehicle with right of way, the method also comprising the step of:  
d) 	controlling the autonomous vehicle moving in a projected direction on the forecast route with the traffic control computer such that the respective autonomous vehicle changes its route or driving speed before or on the projected arrival of the emergency vehicle such that autonomous vehicle does not obstruct traffic on the forecast route, 
wherein: the current position data and the current travel direction vector of the emergency vehicle are transmitted to autonomous vehicles on the forecast route of the emergency vehicle, and the autonomous vehicles are made to clear a lane of the forecast route or not to use the forecast route. 
Mockel, similar to Zeplin, teaches an invention drawn to a method for controlling a traffic management network for the purpose of a priority control for an emergency vehicle with right of way, wherein the controlling of the traffic management system uses current position data and a direction vector of the emergency vehicle in order to controls at least one autonomous vehicle having driving data in a traffic network by influencing the driving data to accelerate travel on a projected travel route for an emergency vehicle with right of way (see at least: Mockel, Paragraphs [0012], [0017], [0027]; wherein the at least one other vehicle taught by Mockel is deemed to be an autonomous vehicle because it is configured to automatically execute an action without a driver’s influence, and the vehicle is deemed to have driving data in the form of the software required by the vehicle for automatic control, and wherein influencing the driving data is executing the software for automated control of the autonomous vehicle), and that such a method further comprises the step of:  
d) 	controlling the autonomous vehicle moving in a projected direction on the forecast route with the traffic control computer such that the respective autonomous vehicle changes its route or driving speed before or on the projected arrival of the emergency vehicle such that autonomous vehicle does not obstruct traffic on the forecast route (see at least: Mockel, Paragraphs [0001], [0012], [0015], [0017], [0027], [0043]; wherein at least Paragraph [0012] of Mockel explicitly teaches that controlling of the vehicle is by way of an infrastructure element, for example on a light signal system), 
wherein: the current position data and the current travel direction vector of the emergency vehicle are transmitted to autonomous vehicles on the forecast route of the emergency vehicle, and the autonomous vehicles are made to clear a lane of the forecast route or not to use the forecast route (see at least: Mockel, Paragraphs [0001], [0012], [0015], [0017], [0027], [0039], [0043]; wherein the data of the emergency vehicle is transmitted directly to the autonomous vehicles from the at least one emergency vehicle, or the data is transmitted indirectly by way of an operations center or a traffic control computer for a traffic light signal system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mockel in the invention of Zeplin such that the method of Zeplin further controlled at least one autonomous vehicle, using the traffic control computer of Zeplin, to provide priority travel for the at least one emergency vehicle.  The claim would have been obvious because a particular known technique of controlling autonomous vehicle in such a manner was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, one would have been motivated to incorporate these teachings of Mockel because they would have provided a driver of the emergency vehicle with more safety as the at least one autonomous vehicle would have cleared the route being traveled by the emergency vehicle (see at least: Mockel, Paragraph [0007]-[0008]) thereby guaranteeing free travel for the emergency vehicle and achieving short travel time to a destination of the emergency vehicle (see at least: Zeplin, Paragraph [0012]).  Here, upon incorporating the teachings of Mockel in the invention of Zeplin, a person of ordinary skill would have recognized that the data transmitted by the emergency vehicle would have been transmitted directly by the at least one emergency vehicle or indirectly by way of a remote system such as a traffic control computer because Mockel teaches the 
If it is found that Mockel is not deemed to explicitly possess or inherently contain that the other vehicles of Mockel include at least one autonomous vehicle having driving data, and controlling the at least one autonomous vehicle by influencing the driving data to accelerate travel on a projected travel route for an emergency vehicle with the right of way, such that the autonomous vehicle changes its route or driving speed before or on the projected arrival of the emergency, then Grant is relied upon to teach this limitation.  Grant, similar to both Zeplin and Mockel, teaches an invention drawn to a method for ensuring priority travel for at least one emergency vehicle in a traffic network (see at least: Grant, Abstract, Col. 1, lines 52-56).  Grant explicitly teaches transmission of current position data and direction of travel vector of an emergency vehicle to at least one autonomous vehicle, by way of remote computer, the at least one autonomous vehicle having driving data, and the at least one autonomous vehicle being controlled, by way of the information communicated from the remote computer, by influencing the driving data to accelerate travel on a projected travel route for an emergency vehicle with the right of way, such that the autonomous vehicle changes its route or driving speed before or on the projected arrival of the emergency such that the autonomous vehicle controlled to avoid a path of the emergency vehicle and/or alleviate an amount 

Regarding Claim 2:
the method according to claim 1, wherein the transmission of the current position data and the current travel direction vector of the emergency vehicle to the autonomous vehicles takes place indirectly via at least one central telematics computer to which the autonomous vehicles are connected for data transmission (see at least: Mockel, Paragraphs [0001], [0012]; additionally and/or alternatively also see: Grant, Col. 7, lines 61-67). 

Regarding Claim 3:
Modified Zeplin teaches the method according to claim 1, wherein the current position data and the current travel direction vector of the emergency vehicle are transmitted to the autonomous vehicles directly from the emergency vehicle (see at least: Mockel, Paragraphs [0001], [0012]; additionally and/or alternatively also see: Grant, Col. 5, lines 51-61). 

Regarding Claim 4:
Modified Zeplin teaches the method according to claim 1, wherein the traffic control computer controls numerous alternating light signal systems in the traffic network, and , further comprising the step of(see at least: Zeplin, Paragraphs [0014], [0034], [0053]-[0054]) 
d') 	controlling the numerous alternating light signal system along the forecast route such that the numerous alternating light signal system along the forecast route releases traffic along the forecast route before or on the projected arrival of the emergency vehicle (see at least: Zeplin, Paragraphs [0014], [0026], [0034], [0053]-[0054]). 

Regarding Claim 5:
Modified Zeplin teaches the method according to claim 4, further comprising the step d') being carried out during or before the step d), and 
switching that portion of the numerous alternating light signal systems located in front of the emergency vehicle such that in a driving corridor for the emergency vehicle on the lane of the forecast driving route vehicles can leave the driving corridor vehicles cannot enter the driving corridor ahead of the emergency vehicle (see at least: Zeplin, Paragraphs [0015], [0054], [0059]-[0066], and Figs. 2, 2A, and 2B). 

Regarding Claim 6:
Modified Zeplin teaches the method according to claim 4, wherein the numerous alternating light signal systems are switched on the forecast route such that vehicles in oncoming traffic or cross-traffic, or vehicles planning to turn are facilitated in leaving the driving corridor ahead of the at least one emergency vehicle (see at least: Zeplin, Paragraph [0024], [0054], [0059]-[0066]). 

Regarding Claim 7:
Modified Zeplin teaches the method according to claim 4, wherein the numerous alternating light signal systems are switched along the forecast route such that vehicles of transverse traffic or turning traffic cannot drive into the corridor until the emergency vehicle has passed (see at least: Zeplin, Paragraph [0024], [0054]). 

Regarding Claim 8:
Modified Zeplin teaches the method according to claim 4, wherein the release of the traffic along the forecast route is dependent on the traffic density along the forecast route so before the projected arrival of the emergency vehicle such that vehicles standing in the corridor are moving on arrival of the emergency vehicle (see at least: Zeplin, Paragraphs [0025]-[0026], [0059]-[0067]). 

Regarding Claim 9:
Modified Zeplin teaches the method according to claim 4, wherein the numerous alternating light signal systems are switched along the forecast route such that at an intersecting road the forecast route of the emergency vehicle, light signs for pedestrians or cyclists are switched so that pedestrian traffic or bicycle traffic is stopped at the intersecting road (see at least: Zeplin, Paragraphs [0028], [0064]). 

Regarding Claim 10:
Modified Zeplin teaches the method according to claim 4, wherein the steps b), c), d) and d') are repeated in time intervals (see at least: Zeplin, Paragraph [0029]; Mockel, Paragraph [0037]). 

Regarding Claim 11:
the method according to claim 4, wherein the providing of the current position data and the current travel direction vector of the emergency vehicle in the step b) is located on a deployment computer (20) carried by a person in the emergency vehicle, and the current position data and the current travel direction vector are transmitted together with authentication data of the person to the traffic control computer (see at least: Zeplin, Paragraphs [0030], [0050], [0052]-[0053]). 

Regarding Claim 12:
Modified Zeplin teaches the method according to claim 11, wherein the deployment computer includes navigation software running thereon, and data representing the forecast route is transmitted from the deployment computer to the traffic control computer (see at least: Zeplin, Paragraphs [0032], [0038], [0051]-[0052]). 

Regarding Claim 13:
Modified Zeplin teaches an apparatus that carries out the method according to claim 1 (see the corresponding discussion of one of claim 1 above) and further including a step d’) controlling the numerous alternating light signal system along he forecast route such that the numerous alternating light signal system along the forecast route releases traffic along the forecast route before or on the projected arrival of the emergency vehicle (see at least: Zeplin, Paragraphs [0014], [0026], [0034], [0053]-[0054]), the apparatus comprising:
the emergency vehicle is provided with the position data and the data of the current travel direction vector (see at least: Zeplin, Paragraphs [0034]-[0035], [0049]-[0050]),
the traffic control computer or a computer functionally connected to the traffic control computer receives from the emergency vehicle the position data and the travel direction vector data for data transmission (see at least: Zeplin, Paragraph [0034]-[0035], [0052]), and 
a computer program stored on at least one traffic control computer or the computer functionally connected to the traffic control computer executes at least the steps d) and d’) (see at least: Zeplin, Paragraphs [0014], [0026], [0034]-[0035], [0040]-[0041], [0053]-[0054]; Mockel, Paragraph [0012]; and discussion of claim 1 above). 

Regarding Claim 15:
Modified Zeplin teaches the apparatus according to claim 14, wherein a navigation software is stored on the deployment computer that determines the forecast route between the current position data and the position data of the destination, and the deployment computer transmits the data representing the forecast route to the traffic control computer or the computer functionally connected to the traffic control computer (see at least: Zeplin, Paragraphs [0032], [0038], [0051]-[0052]). 

Regarding Claim 16:
Modified Zeplin teaches a computer program product for performing a method according to claim 1 (see at least: Zeplin, Paragraphs [0001], [0012], [0039]), and and further including a step d’) controlling the numerous alternating light signal system along he forecast route such that the numerous alternating light signal system along the forecast route releases traffic along the forecast route before or on the projected arrival of the emergency vehicle (see at least: Zeplin, Paragraphs [0014], [0026], [0034], [0053]-[0054]), the program product comprising: 
a first computer program which executes the step b) and which is executed and stored in a non-transitory manner on a deployment computer (see at least: Zeplin, Paragraphs [0040]-[0041], [0050]-[0052]), 
a second computer program which executes the steps d) and d') and which is stored on a traffic control computer or a computer functionally connected to a traffic control computer (see at least: Zeplin, Paragraphs [0014], [0026], [0034]-[0035], [0040]-[0041], [0053]-[0054]; Mockel, Paragraph [0012]; and discussion of Claim 1 above), 
wherein the first computer program or the second computer program perform the step c) (see at least: Zeplin, Paragraphs [0040], [0051]-[0052]), and 
wherein the first computer program and the second computer program communicate with each other by transmitting encrypted data (see at least: Zeplin, Paragraphs [0040], [0052]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeplin (German Patent Publication DE 102016105558 B3) in view of Mockel (German Patent Publication DE 102014105474 A1), or alternatively as being unpatentable over Zeplin (German Patent Publication DE 102016105558 B3) in view of Mockel (German Patent .

Regarding Claim 17:
Zeplin discloses a method for controlling traffic (see at least: Zeplin, Paragraphs [0001], [0012]) comprising the steps of:
providing a traffic control computer (traffic control computer 3), and the traffic control computer controls numerous alternating light signal systems in a traffic network (see at least: Zeplin, Paragraphs [0014], [0034], [0048], [0053]);
providing a mobile device (emergency computer 20) in a vehicle (emergency vehicle 2) with a right of way that can communicate with the traffic control computer (see at least: Zeplin, Paragraphs [0031], [0049]-[0051]);
providing position data of a destination for the vehicle with the right of way (see at least: Zeplin, Paragraphs [0013], [0049]);
providing data including a current position and a current travel direction vector of the vehicle with the right of way to the mobile device which communicates the data including the current position and the current travel direction vector to the traffic control computer from the mobile device (see at least: Zeplin, Paragraphs [0014], [0030]-[0031], [0037], [0051]-[0052]);
providing data including a destination of the vehicle with the right of way to the mobile device which communicates the data including the destination of the vehicle with the right of way to the traffic control computer (see at least: Zeplin, Paragraphs [0049], [0052]; wherein because data about the predicted route is also communicated from the ; and
predicting a travel route for the vehicle with the right of way using the data including the current position and the current travel direction vector and the data including the current position and the current travel direction vector which is communicate to the traffic control computer from the mobile device (see at least: Zeplin, Paragraphs [0014], [0051]-[0052], [0058]),
wherein the traffic control computer controls numerous alternating light signal systems in a traffic network to accelerate travel of the vehicle with the right of way along the travel route (see at least: Zeplin, Paragraphs [0014], [0034]-[0035], [0053]-[0054]),
wherein the traffic control computer controls the numerous alternating light signal systems in a traffic network to accelerate travel of the vehicle with the right of way along the travel route (see at least: Zeplin, Paragraphs [0014], [0034]-[0035], [0053]-[0054]).
Zeplin, however, does not appear explicit in that the method for controlling traffic also includes:
providing a traffic control computer which controls at least one autonomous vehicle having driving data, 
wherein the traffic control computer controls the at least one autonomous vehicle in a traffic network to accelerate travel of the vehicle with the right of way along the travel route,
wherein the traffic control computer controls the at least one autonomous vehicle to accelerate travel of the vehicle with the right of way along the travel route by changing a driving speed or a route of the at least one autonomous vehicle by influencing the driving data.
Mockel, similar to Zeplin, teaches an invention drawn to a method for controlling traffic for the purpose of providing priority to a vehicle (emergency vehicle) with right of way, wherein controlling the traffic takes place on the basis of current position data and a direction vector of the emergency vehicle (2) in order to accelerate its travel on a projected travel route (see at least: Mockel, Paragraphs [0001], [0028]).  In addition to controlling traffic light signal systems (see at least: Mockel, Paragraph [0018]), similar to those controlled by Zeplin, Mockel further teaches that the method includes having a traffic control computer which not only control traffic light signal systems but also controls at least one autonomous vehicle having driving data (see at least: Mockel, Paragraphs [0012], [0017], [0027]; wherein the at least one other vehicle taught by Mockel is deemed to be an autonomous vehicle because it is configured to automatically execute an action without a driver’s influence, and the vehicle is deemed to have driving data in the form of the software required by the vehicle for automatic control), 
wherein the traffic control computer controls the at least one autonomous vehicle in a traffic network to accelerate travel of the vehicle with the right of way along the travel route and wherein the traffic control computer controls the at least one autonomous vehicle to accelerate travel of the vehicle with the right of way along the travel route by changing a driving speed or a route of the at least one autonomous vehicle by influencing the driving data (see at least: Mockel, Paragraphs [0001], [0012], [0015], [0017], [0027], [0039], [0043]; wherein the data of the emergency vehicle is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mockel in the invention of Zeplin such that the method of Zeplin further controlled at least one autonomous vehicle to provide priority travel for the emergency vehicle.  The claim would have been obvious because a particular known technique of controlling autonomous vehicle in such a manner was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, one would have been motivated to incorporate these teachings of Mockel because they would have provided a driver of the emergency vehicle with more safety as the at least one autonomous vehicle would have cleared the route being traveled by the emergency vehicle (see at least: Mockel, Paragraph [0007]-[0008]) thereby guaranteeing free travel for the emergency vehicle and achieving short travel time to a destination of the emergency vehicle (see at least: Zeplin, Paragraph [0012]).
If it is found that Mockel is not deemed to explicitly possess or inherently contain that the other vehicles of Mockel include at least one autonomous vehicle having driving data, and controlling the at least one autonomous vehicle to accelerate travel of the vehicle with the right of way along the travel route by changing a driving speed or a route of the at least one autonomous vehicle by influencing the driving data, then Tao is relied upon to teach these features.  Tao, similar to both Zeplin and Mockel, teaches an the at least one autonomous vehicle to accelerate travel of the vehicle with the right of way along the travel route by changing a driving speed or a route of the at least one autonomous vehicle by influencing the driving data (see at least: Tao, Paragraphs [0046], [0049], [0052], [0057]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Tao in the invention of modified Zeplin, such that the vehicle of Mockel was understood as being an autonomous vehicle because it can be controlled in an automatic manner without driver intervention, and that such vehicles have driving data that would have been influenced when the vehicle’s operation was being interrupted or overridden.  The claim would have been obvious because a particular known technique of having a remote computer control an autonomous vehicle in order to clear a path for an emergency vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, similar to both the teachings of Zeplin and Mockel, one would have been motivated to utilize a remote computer to control an autonomous vehicle in order to ensure that the autonomous vehicle along a route of an emergency vehicle is controlled to clear a path for the emergency vehicle (see at least: Tao, Paragraphs [0002]-[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mandeville-Clarke (US 2018/0233047 A1) teaches an invention in which an autonomous vehicle receives an interruption signal from a traffic control computer in order to control the autonomous vehicle such that it clears a path for an emergency vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669